Citation Nr: 0524482	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-25 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease (claimed as back condition).

2.  Entitlement to service connection for depression on a 
direct or a secondary basis.

3.  Entitlement to service connection for a left hip disorder 
on a direct or a secondary basis.

4.  Entitlement to service connection for a right hip 
disorder on a direct or a secondary basis.

5.  Entitlement to service connection for radiculopathy, left 
leg, on a direct or a secondary basis.

6.  Entitlement to service connection for radiculopathy, 
right leg, on a direct or a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  The Board notes that the 
veteran has not undergone a VA examination in connection with 
his claim for service connection for a back disorder.  
Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  See 
38 U.S.C.A. § 5103A.  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(i)(2004).

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant a VA 
musculoskeletal examination.  In this regard, current VA 
outpatient treatment records show treatment for lumbar disc 
disease, bilateral chronic L5 radiculopathy, and degenerative 
disc changes at L4-5 and L5-S1, minimally progressed at the 
L4-5 level.  Also, service medical records show that the 
veteran was injured in two separate motorcycle accidents 
during service, the first in November 1976 and the second in 
April 1977.  These records show complaints of pain in the 
right foot, both lower legs, nose, and back of the neck.  
Finally, in September 2002 correspondence, the veteran's 
private physician stated that the in-service motor-cycle 
accidents "might" have contributed to the veteran's current 
back disorder.

While this medical opinion does not provide a basis to grant 
the claims, it indicates that further investigation is 
warranted. 

The Board also finds that the evidence warrants a VA 
psychiatric examination.  Current VA outpatient treatment 
records show complaints of and treatment for depression.  
Also, a VA examination conducted in July 1980, approximately 
13 months after service, shows a diagnosis of "personality 
disorder, passive aggressive type, developmental - pre-
enlistment."  It is unclear whether the veteran's current 
depression is related to this psychological disorder seen 13 
months after service.  As such, examinations to determine the 
etiology of the veteran's back and psychological disorders, 
and all possible associated disorders, are necessary.          

Accordingly, the case is remanded as follows:

1.	The RO should schedule the veteran for 
a VA musculoskeletal examination.  The 
claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must 
indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  
All tests and studies deemed helpful 
by the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review 
the veteran's service medical records 
(white tab) and the September 2002 
statement from the veteran's private 
physician (green tab).  The examiner 
should indicate whether the veteran 
currently has a back disorder.  If so, 
the examiner should provide an 
opinion, based on a review of all the 
evidence, as to whether there is a 50 
percent probability or greater that 
the veteran's back disorder is related 
to his active service, particularly 
the November 1976 and/or April 1977 
in-service motor-cycle accidents.  All 
findings, and the reasons and bases 
therefore, should be set forth in a 
clear and logical manner on the 
examination report.  

If the examiner determines that the 
veteran's back disorder is related to 
service, the examiner should indicate 
whether the veteran currently suffers 
from a bilateral hip disorder and/or 
bilateral radiculopathy of the lower 
extremities.  If so, the examiner 
should provide an opinion, based on a 
review of all the evidence, as to 
whether there is a 50 percent 
probability or greater that the 
veteran's hip and lower extremity 
disorders are related to his back 
disorder.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.  

2.	The RO should schedule the veteran for 
a VA psychiatric examination.  The 
claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must 
indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  
All tests and studies deemed helpful 
by the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review 
the July 1980 VA examination report 
(yellow tab).  The examiner should 
indicate whether the veteran currently 
suffers from depression.  If so, the 
examiner should provide an opinion, 
based on a review of all the evidence, 
as to whether there is a 50 percent 
probability or greater that the 
veteran's depression is related to his 
active service.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.

3.	After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection is 
warranted.  If any benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


